[1, 2] This is a workmen's compensation case now before us on motion of respondent to dismiss the appeal to this court for the reason that the judgment of the circuit court attempted to be appealed from was entered without jurisdiction; appeal having been taken to the circuit court directly from a decision of the industrial commissioner sitting in lieu of a board of arbitration without application for a review hearing before the industrial commissioner. This position is well taken, as recently established by this court in Murray v. Stokke, 60 S.D. 224,244 N.W. 265. However, instead of dismissing the appeal the judgment of this court will be pursuant to the practice established in Chizek v. Stainocher, 60 S.D. 502, 244 N.W. 895, opinion filed November 1, 1932, and Ackerman v. Winter, 60 S.D. 549,245 N.W. 57, opinion filed November 15, 1932, that the judgment of the circuit court be reversed and the cause remanded, with directions to the circuit court to dismiss the appeal attempted to be taken to said court from the findings, conclusions, and award of the industrial commissioner sitting in lieu of a board of arbitration, bearing date November 18, 1931.
All the Judges concur.